90 U.S. 507 (____)
23 Wall. 507
RAILROAD COMPANY
v.
WISWALL.
Supreme Court of United States.

Mr. E.C. Brearly, in support of the motion; Mr. P. Phillips, contra.
*508 The CHIEF JUSTICE delivered the opinion of the court.
The writ of error is dismissed upon the authority of Insurance Company v. Comstock.[*] The order of the Circuit Court remanding the cause to the State court is not a "final judgment" in the action, but a refusal to hear and decide. The remedy in such a case is by mandamus to compel action, and not by writ of error to review what has been done.[]
NOTES
[*]  16 Wallace, 270.
[]  King v. The Justices of Gloucestershire, 1 Barnewall & Adolphus, 1; 1 Chitty's General Practice, 736; Ex parte Bradstreet, 7 Peters, 647; Ex parte Newman, 14 Wallace, 165.